DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/20/22.  Accordingly, claims 1, 3-13, 18, 19 and 21-26 are currently pending; and claims 2, 14-17 and 20 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
-In claim 18, line 14, the limitation “the plurality if input signals” is changed to -- the plurality of input signals--.
The applicant is herein notified that the above amendment is necessary in order to correct a syntax error.
REASONS FOR ALLOWANCE
Claims 1, 3-13, 18, 19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a digital clock management system, as claimed.  Sage teaches the claimed digital clock management system, except at least failing to teach that in the digital clock management system, the first 
-Regarding independent claim 18, none of prior art of record teaches or suggests a method for managing a digital clock, as claimed.  Sage teaches the claimed method for managing a digital clock, except at least failing to teach that the method further comprises:  sending the common clock to a plurality of external devices that use the common clock to send the plurality of input signals.  It would not have been obvious for one skilled in the art to implement Sage, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 21, none of prior art of record teaches or suggests a digital clock management system, as claimed.  Sage teaches the claimed digital clock management system, except at least failing to teach that the digital clock management system further comprises:  output signal conversion circuitry comprising digital-to-analog conversion circuitry to convert the single digital data stream to an analog signal, the output signal conversion circuitry coupled to the second digital logic circuitry, and configured to convert the single digital data stream to an output signal.  It would not have been obvious for one skilled in the art to implement Sage, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632